Citation Nr: 1529325	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-28 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for Balkans Syndrome.

2.  Entitlement to service connection for a memory loss disability.

3.  Entitlement to service connection for a bone pain disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome.

5.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome.

6.  Entitlement to an evaluation in excess of 10 percent for arterial hypertension.

7.  Entitlement to a compensable evaluation for pterygium of the left eye.

8.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001 and from May 2011 to May 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

An April 2015 rating decision granted service connection for depression.  Therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

The April 2015 rating decision denied entitlement to a total disability rating based on individual unemployability (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Accordingly, the TDIU claim is before the Board as a component of his claim for an increased evaluation.  Id. 


The issues of service connection for a memory loss disability and service connection for a bone pain disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Balkans Syndrome was not manifest during service and is not attributable to service.  

2.  Right knee patellofemoral syndrome is primarily manifested by complaints of pain on motion.  The functional equivalent of limitation of flexion is better than 45 degrees and the functional equivalent of limitation of extension is better than 10 degrees.  There is no instability or subluxation.

3.  Left knee patellofemoral syndrome is primarily manifested by complaints of pain on motion.  The functional equivalent of limitation of flexion is better than 45 degrees and the functional equivalent of limitation of extension is better than 10 degrees.  There is no instability or subluxation

4.  Arterial hypertension has been manifested by diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200.

5.  Loss of visual acuity in the left eye of approximately 20/40 corrected vision is due to refractive error of the eye. There no visual field impairment, muscle function impairment, conjunctivitis, disfigurement, or incapacitating episodes due to left eye pterygium.

6.  The Veteran's service-connected disabilities do not meet the percentage requirements for TDIU.

7.  Service-connected disabilities do not preclude the Veteran from obtaining and following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  Balkans Syndrome was not incurred in or aggravated by service and a malignant tumor may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2014).

2. Right knee patellofemoral syndrome is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2014). 

3. Left knee patellofemoral syndrome is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2014).

4.  Arterial hypertension is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.41, 4.104, Diagnostic Code 7101 (2014).

5.  Pterygium is at most disabling to a non-compensable degree.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.79, Diagnostic Code 6034 (2014).

6.  The criteria for entitlement to a TDIU have not been met.  38 C.F.R. §§ 3.340, 4.16(a)(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters dated October 2008, January 2010, and March 2010.  The claims were last adjudicated in April 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, and lay statements have been associated with the record.  Attempts were made to obtain Social Security Administration records, but in August 2012, VA determined that none were available.  The Veteran contends that his service records have disappeared.  See February 2010 Statement in Support of Claim.  The Board finds no merit to this contention.  Service treatment records for the relevant period of service have been associated with the claims file and appear complete.  Although there is no separation examination, there is an October 2000 record in which the Veteran waived a separation examination.  

In May 2008, October 2009, and March 2015, VA provided the Veteran with VA examinations to evaluate the severity of his knee, eye, and hypertension disabilities.  The examinations provided findings necessary for evaluating such disabilities and are considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  

VA has not afforded the Veteran a comprehensive medical examination relating to his claim of Balkans Syndrome.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further below, there is no credible evidence that the Veteran has a current Balkans Syndrome or radiation-related disability of persistent or recurrent symptoms of such disability.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

II. Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service during a period of war or during any wartime or peacetime service after December 31, 1946, there is a presumption of service connection for arteriosclerosis, cardiovascular-renal disease, endocarditis, and myocarditis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims that he has been told he is suffering from Balkans Syndrome.  He claims that he acquired the syndrome during his service in Bosnia-Herzegovina when Kosovo was bombed in the 1990's.  According to a January 2001 article from CNN.com of record, "Balkans Syndrome" is used to describe cancer-related illnesses that allegedly were due to the use of depleted uranium-tipped missiles.  The Veteran submitted a Radiation Risk Activity Information Sheet in which he stated that he was in Bosnia-Herzegovina from March 1999 until September 1999.  He stated that he carried rounds of depleted low level radiation munitions and fired the munitions.  After the rounds landed, he would visit the impact area within minutes of impact.

Entitlement to service connection for a given disorder based on exposure to ionizing radiation may be shown in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer. 

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, service at a gaseous diffusion plant, or service on Amchitka Island.  38 C.F.R. § 3.309(d)(3). 

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4) . 

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

In this case, records from the period of active duty during which the Veteran claims exposure to radiation do not indicate that he participated in a recognized radiation risk activity such as an atmospheric detonation test or the occupation of Hiroshima or Nagasaki in1945 to 1946, nor has the Veteran so asserted.  Therefore, service connection on this basis is not for application. 

Next, the Board considers whether service connection is warranted for a radiogenic disease.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2).   Here, the Veteran has claimed Balkans Syndrome, which presumably includes cancers and leukemia.  See January 2001 CNN.com article.  

Service and VA treatment medical records show no diagnosis or manifestation of any of the listed diseases or any cancer-related disease, and they show no reference to Balkans Syndrome.  Although a June 2008 VA bone scan report indicates there is a low probability of metastatic bone disease, the treating medical provider concluded that the bone scan was normal.  

Although the Veteran is competent to report that he was told he had "Balkans Syndrome," the Board finds his statement not to be credible.  The Veteran's statement is unspecific as to his symptoms, and as to who told him he had Balkans Syndrome and under what circumstances.  When considering that Balkans Syndrome is a name for cancer-related diseases and the Veteran has not indicated he has been diagnosed with cancer or is being treated for cancer, such statement lacks plausibility.

As the Veteran has not been diagnosed with or manifest a listed radiographic disease, there is no credible evidence that he has a radiogenic disease, and no credible evidence that he has Balkans Syndrome, service connection for Balkans Syndrome is not warranted.  Since there is no credible evidence that he has cancer (malignant tumor), it necessarily follows that such pathology was not "noted" during service or within one year of separation.  38 C.F.R. § 3.303(b).

The Board is aware that the appellant is competent to relate that which he has been told by a medical professional.  However, his statements are inconsistent with the available evidence.  In sum, his statements fade into insignificance in light of the more probative evidence.  His statements are not credible. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

III.  Increased Evaluations

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Analysis

1. Knees

The Veteran claims that his left and right knee patellofemoral syndrome is more severe than the 10 percent evaluations dictate.  The Veteran's right and left knee patellofemoral syndrome are each evaluated under Diagnostic Code 5260, applicable to limitation of flexion of the knee and leg.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Separate evaluations may be assigned for compensable limitation of motion or instability/subluxation.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, and VAOPGCPREC 9-04.  In that regard, under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if the condition is slight, a 20 percent evaluation if the condition is moderate, and a 30 percent evaluation if the condition is severe.  38 C.F.R. § 4.71a, DC 5257. 

On this record, the Veteran had subjective complaints in the May 2008 VA examination of pain and stiffness, with flare-ups.  The Veteran reported weekly flare-ups with pain on a scale of 9 out of 10 lasting several hours aggravated by prolonged ambulation as well as standing.  The pain was reportedly alleviated by medications.  The Veteran denied episodes of dislocation or recurrent subluxation.

Range of motion tests showed flexion of 0 to 120 degrees in both knees.  There was pain in the last 40 degrees of motion.  There was a functional loss of 20 degrees due to pain.  Both knees showed an extension of 0 to -10 degrees.  There was pain in the last 30 degrees and a functional loss of 10 degrees due to pain.  Bilaterally, there was a positive grinding test.  The Veteran was asked to repeatedly squat.  He was unable to do so due to pain.  There was objective evidence of painful motion in the peripatellar area.  No swelling was present.  The gait was non-antalgic and there was no abnormal shoe wearing.  There were no instabilities found on examination.

In the October 2009 VA examination, the Veteran complained of worsening pain on the anterior aspect associated with separation, as well as his knees giving way.  Joint symptoms noted were: deformity from an osteopoikilosis neoplasm, giving way, instability, pain, stiffness, decreased speed of joint motion, episodes of dislocation or subluxation several times a week, swelling and tenderness.  There was no incoordination, no locking episodes, and no effusions.  There were no flare-ups of joint disease, and the Veteran had a normal gait.

Right knee joint findings were crepitus, tenderness, and clicks or snaps.  There was no grinding, no instability, no patellar abnormality, and no meniscus abnormality.  Left knee joint findings were crepitus, tenderness, clicks or snaps, and grinding.  There was no instability, no patellar abnormality, and no meniscus abnormality.  

Right knee range of motion testing showed flexion of 0 to 140 degrees with no objective evidence of pain.  Right knee extension was normal (0 degrees).  Left knee range of motion testing showed flexion of 0 to 140 degrees.  There was no objective evidence of pain.  Left knee extension was normal (0 degrees).  On repetitive motion testing, there was no objective evidence of pain and no additional functional limitation.  

In the March 2015 VA examination, the Veteran complained of continued severe pain in both knee joints and flare-ups.  He reported having difficulty walking.  Initial range of motion testing on the right knee showed flexion of 0 to 120 degrees.  Right knee extension was 120 to 0 degrees.  There was pain with flexion, extension, and weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  Pain was noted on the examination, but the examiner concluded that pain did not result in functional loss and the range of motion itself does not contribute to functional loss.

Initial left knee range of motion testing revealed flexion of 0 to 120 degrees.  Initial left knee extension was 120 to 0 degrees.  There was pain with flexion, extension, and weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The examiner opined that the pain noted on the examination did not result in functional loss and that range of motion itself does not contribute to functional loss.

After repetitive use testing, there was no additional functional loss or range of motion loss of each knee.  For each knee the examiner noted that the Veteran was not examined immediately after repetitive use over time, and the examiner concluded that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner opined that pain at the bilateral knee joint could significantly limit functional ability during flare ups or when the joint is used over a period of time.  There was no evidence of weakness and there was no evidence of fatigability or incoordination.  The examiner stated that to express additional limitation due to pain in terms of degrees of additional range of motion was not possible in view that it should be documented during a positive flare up period, not during a regular medical evaluation.  Such additional limitation could not be expressed in terms of additional range of motion because it would be speculative in view that the day of the examination was not a positive flare up episode.

Other tests revealed no reduction in muscle strength of the left and right knees.  There was no ankylosis.  Joint instability tests were performed and the results were all normal.  There was no meniscus condition.  Degenerative arthritis was not documented on imaging studies.

After a review of the evidence of record, the Board finds that an increased rating for the Veteran's left and right knee disorder is not warranted.  The 10 percent evaluation currently assigned for each knee based upon limitation of flexion is consistent with periarticular pathology productive of painful motion.  The 10 percent evaluation is also consistent with limitation of flexion to 45 degrees or limitation of extension to 10 degrees.  As noted above, separate evaluations may be assigned for compensable limitation of flexion, compensable limitation of extension and instability/subluxation.  See VAOPGCPREC 9-2004 (2004), VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

Here, the VA examinations show that right and left knee functional flexion was better than 45 degrees and right and left knee functional extension was better than 10 degrees.  In that regard, in the May 2008 VA examination, functional flexion of the right and left knees was 100 degrees, and functional extension of each knee was 0 degrees.  In the October 2009 VA examination, functional flexion of the right and left knees was 140 degrees, and functional extension of each knee was 0 degrees.  In the March 2015 VA examination, functional flexion of the right and left knees was 100 degrees, and functional extension of each knee was 0 degrees.  Although the Veteran had pain on motion, such pain did not functionally limit flexion to less than 45 degrees in either knee and did not functionally limit extension to 10 degrees or worse.  Neither the lay nor medical evidence establishes that flexion is functionally less than 45 degrees and that extension is functionally worse than 10 degrees.  Thus, the Board finds that under DCs 5260 and 5261, the Veteran is not entitled to a higher rating for either knee.  

Although the Veteran reports locking and giving way of the knees in the 2009 VA examination, there are no objective findings of instability on the record.  The examination reports indicate that upon appropriate testing for instability, results were normal.  To the extent that the Veteran asserts that he has experienced instability in his knees, the Board finds more probative and credible the objective findings as reported by the trained medical professionals who have found no problems with subluxation or instability upon objective examination testing.  Thus, a separate rating under DC 5257 for either knee disability is not warranted.

The Board has also considered whether there is any other schedular basis for granting a higher rating in excess of 10 percent for either knee.  We find that there is no basis for a higher rating under an alternative diagnostic code.  At this juncture, the Board notes that as the evidence does not show ankyloses of the knees (DC 5256), dislocated semilunar cartilage (DC 5258 and 5259), impairment of the tibia or fibula (DC 5262) as demonstrated by nonunion or malunion, or genu recurvatum (DC 5263), a separate or alternative evaluation under these codes is not warranted. 

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2014).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as knee pain, functional limitations, and instability.  The Board has specifically considered the rating criteria addressing limitation of motion and functional impairment to include pain, limited motion, and instability.  Here the rating criteria clearly contemplate the Veteran's disability picture.  Higher schedular evaluations are available for greater levels of disability under the Diagnostic Codes.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  

2. Hypertension

The Veteran essentially contends that his hypertension is more disabling than contemplated by the current 10 percent evaluation.  He claims that his blood pressure is not under control, that it has risen to 180/120 and that he has to use his medication more than is indicated.

The Veteran's disability has been evaluated under Diagnostic Code 7101 hypertensive vascular disease (hypertension and isolated systolic hypertension), which provides for a 60 percent rating for diastolic pressure predominantly 130 or more and a 40 percent disability rating for diastolic pressure is predominantly 120 or more.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

VA treatment records show blood pressure readings of 140/90 in October 2007 130/90 in November 2007, 126/89 and 126/88 in April 2008, 124/83 and 133/94 in May 2008, 139/77 in December 2008, 128/76 in March 2010, 139/78 in June 2010, 138/84 in December 2010, 123/64 in May 2011, and 132/63 in April 2011.

A May 2008 VA examination report noted that, although the Veteran was completely asymptomatic, he was referred to the Emergency Room for hypertension treatment and possible medication adjustment.  Blood pressure readings were 145 /108, 156/107, and 151/106.

The October 2009 VA examination report noted that the Veteran complains of a stabbing chest discomfort at the left pectoralis area below the clavicle at rest since more than a year ago.  The report also noted that the Veteran uses two oral antihypertensive medications and that the blood pressure graph of the last 12 months shows adequate control.  The report further noted that the Veteran reported recently entering the Army again and at a medical evaluation in August 2009, he was found with elevated blood pressure and was ordered to discontinue any exercises for 90 days or until further orders.  Blood pressure readings at the time of the VA examination were 138/83, 120/73, and 129/76.

The March 2015 VA examination report noted that the Veteran takes oral medication and he denies hospitalization or complications.  The report further noted that the Veteran does not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings taken at time of examination were 132/88, 141/82, and 141/80.

Based on the review of the evidence, the Board notes that the criteria for an evaluation higher than 10 percent for hypertension have not been met.  The Veteran has not demonstrated diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  See supra 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  In fact, none of his blood pressure readings have shown a diastolic pressure of 110 or more and a systolic pressure of 200 or more.  To the extent that he has reported pressure readings, such reports are less probative and less credible than the readings taken by professionals.  Therefore, an evaluation in excess of 10 percent for hypertension is not warranted for any time during the appeal period.   

The Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such high blood pressure.  The Board has specifically considered the rating criteria addressing high blood pressure.  Here the rating criteria clearly contemplate the Veteran's disability picture.  Higher schedular evaluations are available for greater levels of disability.  Therefore, the assigned schedular ratings are adequate and extraschedular ratings are not for application.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



3. Pterygium

The service-connected condition of pterygium, left eye, has been evaluated as noncompensable (0 percent) under 38 C.F.R. § 4.79, Diagnostic Code 6034, for a pterygium. 

Under those rating criteria, pterygium is to be evaluated based on visual impairment (i.e., central visual acuity and/or field vision), disfigurement (applying Diagnostic Code 7800 for scars of the head, face and neck), conjunctivitis (Diagnostic Code 6018), etc., depending on the particular findings.  The regulations for rating pterygium were changed to the current criteria effective December 10, 2008.  As in effect prior to December 10, 2008, Diagnostic Code 6034 provides that pterygium is to be rated based on a loss of vision, if any.  38 U.S.C.A. § 4 .84, Diagnostic Code 6034 (2008).  VA's Office of General Counsel has determined that amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  Thus, the Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The most favorable regulation will be applied after the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).
Under Diagnostic Code 6034 (as in effect prior to December 10, 2008), pterygium is to be rated based on loss of vision, if any.  38 C.F.R. § 4.84a.

The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function.  38 C.F.R. § 4.75 (2014).  38 C.F.R. § 4.76 directs that an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.  To warrant a 10 percent rating based on impairment of central visual acuity, the vision in one eye must be at least 20/50.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2014).

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.

Under 38 C.F.R. 4.75, when there is service-connected visual impairment of only one eye, the visual acuity of the other eye will be considered to be 20/40 for rating purposes.  The evaluation of visual impairment based on visual acuity excludes developmental errors of refraction.  Id.

Here, a November 2007 VA treatment record noted left eye pterygium with no bleeding or exudate.  An April 2008 VA treatment record noted reported diminished visual changes.  The assessment was refraction disorder and dry eyes.  An ophthalmology consult was recommended and eye drops prescribed. 

The May 2008 VA examination report noted visual acuity in the right eye was uncorrected 20/25-1(far) and J3 (near);and corrected 20/20+1(far) and  J1+ (near).  Left eye visual acuity was uncorrected 20/25-1(far) and J2 (near); and corrected 20/20+1(far) and  J1+ (near).  The last glasses date was April 2008.  Intraocular pressure was OD 18 and OS 18.  The Veteran had complaints of bilateral progressive blurred vision since 1year ago.  He denied ocular pain.   The patient denies ocular pain.  On physical examination, the manifested refraction was OD: plano -0 25 x 165, 20/20+1, add: +1 00, J1+, OU, and OS: +0.50, sph 20/20.  There was no diplopia and no field deficit by confrontation.  The lids were normal.  The sclera was clear, the conjunctivae were clear.  A 1 mm nasal pterygium was noted in the left eye.  The pupils were reactive to light and no relative afferent papillary defect was present.  There was a full range of extraocular movements and muscle balance was noted as orthophoric and orthotropic.  The examiner opined that the loss of vision was caused by or a result of refractive error.  The diagnoses were refractive error (hypermetropia astigmatism presbyopia), and left eye small nasal pterygium asymptomatic.

In the October 2009 VA examination, the Veteran denied ocular pain.  The physical examination showed right visual acuity of 20/20, J2 uncorrected and 20/20, J1 corrected.  Left eye visual acuity was 20/25+1, J1 uncorrected and 20/20, J1 corrected.  He last received glasses in April 2008.  There was no diplopia, and no field deficit by confrontation.  The lids were normal.  The sclera was clear.  A nasal pingueculae was noted in the right eye and a 1 mm nasal pterygium was noted in the left eye.  There was a full range of extraocular movements and muscle balance was noted as orthophoric and orthotropic.  The diagnoses were refractive error (astigmatism), right eye nasal pingueculae asymptomatic and left eye small nasal pterygium asymptomatic.  The examiner opined that the loss of vision was caused by or a result of his refractive error.

A December 2009 VA treatment record reported last glasses 1-2 years ago.
DVA corrected was right eye 20/--; left eye 20/--.  Uncorrected DVA right eye was 20/25; left eye was 20/30.  Refraction in the right eye was PL -0 50 x 180, 20/20-2, and the left eye was -0 50 -0 25 x 015, 20/25.  The diagnosis was refractive error and right nasal pinguecula.  The plan was order new glasses and observe.

The April 2015 VA eye examination report noted nasal pterygium 1 mm onto the cornea of the left eye, which was small, not near the visual axis, and not causing a decrease in visual acuity.  There was no scarring or disfigurement.  Uncorrected distance vision of the right eye was 20/40 or better.  Uncorrected near vision of the right eye was 20/40 or better.  Corrected distance vision of the right eye was 20/40 or better.  Corrected near vision of the right eye was 20/40 or better.  Uncorrected distance vision of the left eye was 20/40 or better.  Uncorrected near vision of the left eye was 20/40 or better.  Corrected distance vision of the left eye was 20/40 or better.  Corrected near vision of the left eye was 20/40 or better.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart between distance and near corrected vision.  Left pupil diameter was 3 mm.  Pupils were round and reactive to light.  There was no afferent pupillary defect present.  There was no corneal irregularity resulting in severe irregular astigmatism.  There was no diplopia.  Left eye lids were normal.  Nasal pterygium was noted as the condition of the conjunctiva/sclera.  The anterior chamber was normal.  The iris and lens were normal.  The examination report noted that the Veteran did not have a visual field defect, and that decrease in visual acuity or other visual impairment was not attributable to pterygium, and that there was no scarring or disfigurement.

Manifest refraction was -0.50 -0.25 X 100 20/25+ in the right eye and -0.25 -0.50 X 075 20/25+ in the left eye.  The visual field by confrontation was full in both eyes.  An undilated fundus examination revealed normal posterior pole in both eyes.

After a review of the evidence of record, the Board finds that a compensable evaluation for pterygium is not warranted.  When evaluating the disability as a visual impairment, VA examinations as well as VA treatment records show that corrected vision is 20/40 or better.  Moreover, the VA examiners have concluded that the loss of vision is due to refractive error of the eye, not due to pterygium.  The examiners have found that there is no impairment of the visual field and no impairment of muscle function.  With respect to the Veteran's lay contentions that he is entitled to a higher evaluation due to impaired vision, the Board finds the opinions of the VA medical examiners to be more credible and of higher probative weight than the lay assertions of the Veteran because the medical examiners have greater knowledge, training and experience than does the Veteran in evaluating eye disorders.

The Board has considered other Diagnostic Codes for the evaluation of pterygium, however, it concludes that such codes do not apply.  The Board has considered an evaluation under the Diagnostic Code for conjunctivitis, however, there is no indication of record that the Veteran has red, thick conjunctivae, or mucous secretions.  On the contrary, on VA examination, the Veteran's eyelids were normal, the sclera was clear, and the conjunctivae of the left eye were clear.  An evaluation based on disfigurement is unwarranted as the VA examiners have stated that the Veteran's pterygium causes no disfigurement.

An extraschedular evaluation is not warranted as well. The rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as loss of visual acuity.  The Board has specifically considered the rating criteria addressing visual acuity.  Here the rating criteria clearly contemplate the Veteran's disability picture.  Higher schedular evaluations are available for greater levels of disability.  Therefore, the assigned schedular ratings are adequate and extraschedular ratings are not for application. 

Accordingly, a compensable evaluation for pterygium is not warranted for any time during the appeal period.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

4. TDIU

The Veteran contends that he is entitled to a TDIU as he has been unemployed since 2009.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, the Veteran's service-connected disabilities are arterial hypertension evaluated as noncompensable from January 16, 2001, and evaluated at 10 percent from March 27, 2008; right knee patellofemoral syndrome, evaluated at 10 percent from October 15, 2008; left knee patellofemoral syndrome, evaluated as noncompensable from January 16, 2001, and evaluated at 10 percent from October 15, 2008; depression, evaluated at 10 percent from December 18, 2014; and nasal pterygium of the left eye, evaluated as noncompensable from January 16, 2001.  The Veteran has a combined evaluation of 0 percent from January 16, 2001, 10 percent from March 27, 2008, and 30 percent from October 15, 2008.  Accordingly, the minimum schedular criteria for TDIU have not been met and a TDIU rating on a schedular basis must be denied.  See 38 C.F.R. § 4.16(a)

The Board finds that the Veteran is not entitled to referral for an extraschedular total rating based upon individual unemployability.  Although the standards between 38 C.F.R. § 3.321 and 4.16(b) are different, there must be credible evidence that a service-connected disability renders the Veteran unable to secure and follow a substantially gainful occupation.  Age may not be considered.  Here, the Veteran is service connected for a psychiatric disorder, a disorder of both knees, hypertension, and an eye disorder.  With respect to the psychiatric disorder, a March 2015 VA examination diagnosed the Veteran with Depressive Disorder NOS, and indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran's knee disorders manifest as low level limited range of motion and pain.  Hypertension is well controlled on medication as shown by the evidence and concluded by VA examiners.  And the Veteran's pterygium is asymptomatic and the March 2015 VA examiner concluded that nasal pterygium does not impair the Veteran's ability to function in an occupational environment.  Therefore, none of the evidence reflects that he is unable to obtain and maintain substantially gainful employment.  The most probative evidence establishes that he is not unable to engage and retain substantially gainful employment and referral is not warranted.

Against this background, the Board is presented with the Veteran's own opinion that he is unable to work.  His reasoning is far less detailed than that of the professionals.  The Board finds, therefore, the professional assessments to be more probative and credible than the Veteran's own lay assessment.  A preponderance of the evidence is, thus, against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Balkans Syndrome is denied.

An evaluation in excess of 10 percent for right knee patellofemoral syndrome is denied.

An evaluation in excess of 10 percent for left knee patellofemoral syndrome is denied.

An evaluation in excess of 10 percent for arterial hypertension is denied.

A compensable evaluation for nasal pterygium of the left eye is denied.

Entitlement to a total disability rating based on individual unemployability is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2014).  The Veteran claims he has a memory loss disability manifesting as getting lost and easily confused, feeling tired every day, getting angry for any reason, having a hard time going to sleep, headaches, trouble remembering, and slowness in thinking and reading.  See August 2010 Statement in Support of Claim.  The Board notes that the Veteran's DD-214 shows a period of active duty from May 2011 to May 2012.  It does not appear from the available evidence that any efforts have been made to obtain service treatment records from this period.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

In an August 2010 Statement in Support of Claim, the Veteran claims he has pain in his bones due to osteopoikilosis and melorheostosis, and refers to a December 2001 radiology report.  An October 1997 service treatment record noted an X-ray was positive for osteopoikilosis.  A November 2001 X-ray report notes multiple areas of increased bone density.  The reported possibilities were osteopoikilosis and melorheostosis.  A September 2009 VA treatment record notes osteopoikilosis may appear with isointense activity.  As the current osteopoikilosis and the in-service osteopoikilosis may be related, an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such. 

2.  Obtain any service treatment records from the period of active duty from May 2011 to May 2012.

3.  Then, schedule the Veteran for a VA examination by an appropriate medical professional and obtain a medical opinion as to whether the Veteran has a current osteopoikilosis or melorheostosis disability and if so, is it related to service. 

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any bone pain disability arose during service or is otherwise related to service, including as a result of osteopoikilosis or melorheostosis.  Please further provide an opinion as to whether osteopoikilosis or melorheostosis cause pain in the bones, and whether they are congenital or developmental defects.

A rationale for all opinions expressed should be provided.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, including with respect to determining if any memory loss disability is shown in the service treatment records from the Veteran's second period of active service, and if so, whether it is the result of the service-connected depressive disorder, or whether it is a separate disability.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


